Citation Nr: 0336800	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  02-08 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
 in Roanoke, Virginia


THE ISSUE

Entitlement to recognition of the veteran's son as a "child" 
based on a finding of permanent incapacity for self-support 
prior to attaining the age of 18 years.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1942 to December 
1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied helpless child benefits for the 
veteran's son on the basis of permanent incapacity for self-
support before attaining the age of 18.  

The Board notes that the veteran died on March [redacted], 1983.  In 
a decision dated in August 1996, the Board granted the 
appellant dependency and indemnity compensation benefits 
pursuant to 38 U.S.C.A. § 1151.  In March 2002, the appellant 
filed her claim for helpless child benefits for her son.  


REMAND

In her VA Form 9, the appellant asked for a Board hearing at 
the Board.  In October 2003, the Board informed the appellant 
that hear hearing had been scheduled for a date in February 
2004.  Later in October 2003, the appellant wrote that she 
would be unable to attend the February hearing, and asked 
that she be afforded a videoconference hearing at the RO.  
Requests for a change in hearing date may be made up to two 
weeks prior to the hearing if good cause is shown.  38 C.F.R. 
§ 20.704(c) (2003).  The appellant has asserted that she is 
unable to attend a hearing in Washington DC due to difficulty 
in traveling to the hearing.  The Board finds that she has 
shown good cause for rescheduling the hearing.

In accordance with the appellant's request, this case is 
REMANDED to the RO for the following:

The RO should schedule the appellant, for 
a videoconference hearing before a 
Veterans Law Judge.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




